                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION

     UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                             No. 15-5029-01-CR-SW-MDH

     KEVIN MICHAEL NOSSER,

                                Defendant.

                                      PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

       1.      The Parties. The parties to this agreement are the United States Attorney’s Office

for the Western District of Missouri (otherwise referred to as “the Government” or “the United

States”), represented by Timothy A. Garrison, United States Attorney, and Ami Harshad Miller,

Assistant United States Attorney, and the defendant, Kevin Michael Nosser (“the defendant”),

represented by Brian Risley.

       The defendant understands and agrees that this plea agreement is only between him and

the United States Attorney for the Western District of Missouri, and that it does not bind any other

federal, state or local prosecution authority or any other government agency, unless otherwise

specified in this agreement.

       2.      Defendant’s Guilty Plea. The defendant agrees to and hereby does plead guilty to

the indictment, charging him with a violation of 18 U.S.C. § 2422(b), that is, coercion and

enticement of a minor. By entering into this plea agreement, the defendant admits that he

knowingly committed this offense, and is, in fact, guilty of this offense.




        Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 1 of 14
       3.      Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offense to which the defendant is pleading guilty are as follows:

       On May 22, 2015, a twelve-year-old female child, Jane Doe, was reported as
       missing by her mother to the Lawrence County Sheriff’s Office. Jane Doe’s
       address was located in the Western District of Missouri. An immediate search was
       conducted and the child was not located.

       On May 23, 2015, the Federal Bureau of Investigation (FBI) and the Missouri State
       Highway Patrol (MSHP) assisted in the search of the minor victim. Jane Doe’s
       family logged into her Google Play account and showed the contents to FBI Special
       Agent (SA) Stacy Moore. SA Moore reviewed the contents of the account and
       observed that on Thursday, May 21, 2015, Jane Doe had participated in multiple
       video calls with a user by the name of "Kevin Nosser." The profile for Kevin
       Nosser indicated Nosser was from St. Louis, Missouri.

       Upon receiving Jane Doe’s cellular phone records from AT&T, SA Moore
       identified a phone number with a St. Louis area code, which was also one of the
       last numbers to contact Jane Doe’s cell phone. Based upon FBI and MSHP’s
       investigation, that number was determined to belong to Kevin Michael Nosser with
       an address in St. Louis, Missouri.

       Law enforcement located Nosser at an address in Potosi, Missouri. MSHP Troopers
       located Nosser and Jane Doe at the residence. After his arrest, Nosser was
       interviewed by MSHP Sgt. Dave Bauer. Post-Miranda, Nosser admitted to meeting
       Jane Doe on the Internet. Nosser stated that he and Jane Doe made plans for him to
       travel to Jane Doe’s residence in Lawrence County, Missouri. These plans were
       made via the Internet with the purpose of Nosser enticing Jane Doe to engage in
       sexual activity with him. Nosser admitted he went to Jane Doe’s residence to pick
       her up and they returned to his residence in Potosi. Once at his residence, Nosser
       and Jane Doe engaged in both vaginal and anal intercourse. On May 27, 2015,
       Nosser was once again interviewed post-Miranda by SA Moore and FBI TFO
       Charles Root, and he confirmed the statements he previously made.

       TFO Larry Roller conducted a forensic examination on multiple devices seized
       from Nosser and Jane Doe’s cellular phone. TFO Roller located messages between
       Nosser and Jane Doe on the devices. The messages contained discussion regarding
       sexual contact between the two and the arrangement to pick Jane Doe up from her
       home. TFO Roller confirmed that the devices used by Nosser and Jane Doe were
       manufactured outside the state of Missouri and would have had to cross state lines
       to enter. Furthermore, Nosser used the Internet to communicate with Jane Doe.




                                                2



        Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 2 of 14
       4.        Use of Factual Admissions and Relevant Conduct.                    The defendant

acknowledges, understands and agrees that the admissions contained in paragraph 3 and other

portions of this plea agreement will be used for the purpose of determining his guilt and advisory

sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”), including the

calculation of the defendant’s offense level in accordance with U.S.S.G. § 1B1.3(a)(2). The

defendant acknowledges, understands and agrees that the conduct charged in any dismissed counts

of the indictment, as well as all other uncharged, related criminal activity, may be considered as

“relevant conduct” pursuant to U.S.S.G. § 1B1.3(a)(2) in calculating the offense level for the

charge to which he is pleading guilty.

       5.        Statutory Penalties. The defendant understands that, upon his plea of guilty to the

indictment, charging him with coercion and enticement of a minor, the minimum penalty the Court

may impose is not less than ten (10) years’ imprisonment, the maximum penalty the Court may

impose is not more a life term of imprisonment, not less than five (5) years’ supervised release, a

$250,000.00 fine, an order of restitution, a $100 mandatory special assessment that must be paid

in full at the time of sentencing, and a $5,000 assessment pursuant to the Justice for Victims of

Trafficking Act. The defendant further understands that this offense is a Class A felony.

       6.        Sentencing Procedures. The defendant acknowledges, understands and agrees to

the following:

              a.     in determining the appropriate sentence, the Court will consult and
       consider the United States Sentencing Guidelines promulgated by the United States
       Sentencing Commission; these Guidelines, however, are advisory in nature, and the
       Court may impose a sentence either less than or greater than the defendant’s
       applicable Guidelines range, unless the sentence imposed is “unreasonable”;

              b.     the Court will determine the defendant’s applicable Sentencing
       Guidelines range at the time of sentencing;


                                                 3



        Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 3 of 14
              c.      in addition to a sentence of imprisonment, the Court must impose a
       term of supervised release of at least five (5) years;

               d.      if the defendant violates a condition of his supervised release, the
       Court may revoke his supervised release and impose an additional period of
       imprisonment of up to five (5) years without credit for time previously spent on
       supervised release, unless superseded by the terms under 18 U.S.C. § 3583(k) in
       which case an additional period of imprisonment shall not be less than five (5)
       years. In addition to a new term of imprisonment, the Court also may impose a new
       period of supervised release, the length of which cannot exceed five (5) years, less
       the term of imprisonment imposed upon revocation of the defendant’s first
       supervised release;

              e.      the Court may impose any sentence authorized by law, including a
       sentence that is outside of, or departs from, the applicable Sentencing Guidelines
       range;

               f.      any sentence of imprisonment imposed by the Court will not allow
       for parole;

              g.     the Court is not bound by any recommendation regarding the
       sentence to be imposed or by any calculation or estimation of the Sentencing
       Guidelines range offered by the parties or the United States Probation Office; and

               h.     the defendant may not withdraw his guilty plea solely because of the
       nature or length of the sentence imposed by the Court.

       7.      Government’s Agreements. Based upon evidence in its possession at this time,

the United States Attorney’s Office for the Western District of Missouri, as part of this plea

agreement, agrees not to bring any additional charges against the defendant for any federal criminal

offenses related to coercion and enticement of a minor for which it has venue and which arose out

of the defendant’s conduct described above. The Government agrees to recommend a sentence

within the final Guideline range.

        The defendant understands that this plea agreement does not foreclose any prosecution for

an act of murder or attempted murder, an act or attempted act of physical or sexual violence against




                                                4



        Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 4 of 14
the person of another, or a conspiracy to commit any such acts of violence or any criminal activity

of which the United States Attorney for the Western District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution of all of

the criminal offenses with which the defendant might be charged is based solely on the promises

made by the defendant in this agreement. If the defendant breaches this plea agreement, the United

States retains the right to proceed with the original charges and any other criminal violations

established by the evidence. The defendant expressly waives his right to challenge the initiation

of the dismissed or additional charges against him if he breaches this agreement. The defendant

expressly waives his right to assert a statute of limitations defense if the dismissed or additional

charges are initiated against him following a breach of this agreement. The defendant further

understands and agrees that, if the Government elects to file additional charges against him

following his breach of this plea agreement, he will not be allowed to withdraw his guilty plea.

       8.      Preparation of Presentence Report. The defendant understands the United States

will provide to the Court and the United States Probation Office a government version of the

offense conduct. This may include information concerning the background, character and conduct

of the defendant, including the entirety of his criminal activities. The defendant understands these

disclosures are not limited to the counts to which he has pleaded guilty. The United States may

respond to comments made or positions taken by the defendant or the defendant’s counsel, and to

correct any misstatements or inaccuracies. The United States further reserves its right to make any

recommendations it deems appropriate regarding the disposition of this case, subject only to any

limitations set forth in this plea agreement. The United States and the defendant expressly reserve

the right to speak to the Court at the time of sentencing pursuant to Rule 32(i)(4) of the Federal

Rules of Criminal Procedure.

                                                5



        Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 5 of 14
       9.      Withdrawal of Plea. Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and

its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to

their pre-plea agreement positions to the fullest extent possible. However, after the plea has been

formally accepted by the Court, the defendant may withdraw his plea of guilty only if the Court

rejects the plea agreement, or if the defendant can show a fair and just reason for requesting the

withdrawal. The defendant understands that, if the Court accepts his plea of guilty and this plea

agreement but subsequently imposes a sentence that is outside the defendant’s applicable

Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or

agree with, he will not be permitted to withdraw his plea of guilty.

       10.     Agreed Guidelines Applications.           With respect to the application of the

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

              a.     The Sentencing Guidelines do not bind the Court and are advisory
       in nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is not
       “unreasonable”;

              b.    The applicable Guidelines section for the offense of conviction is
       U.S.S.G. § 2G1.3, which provides for a base offense level of 28;

               c.      There are no agreements as to any enhancements;

               d.       The defendant has admitted his guilt and clearly accepted
       responsibility for his actions, and has assisted authorities in the investigation or
       prosecution of his own misconduct by timely notifying authorities of his intention
       to enter a plea of guilty, thereby permitting the Government to avoid preparing for
       trial and permitting the Government and the Court to allocate their resources
       efficiently. Therefore, he is entitled to a 3-level reduction pursuant to § 3E1.1(b)
       of the Sentencing Guidelines. The Government, at the time of sentencing, will file
       a written motion with the Court to that effect, unless the defendant: (1) fails to abide
       by all of the terms and conditions of this plea agreement and his pretrial release; or
       (2) attempts to withdraw his guilty plea, violates the law, or otherwise engages in
       conduct inconsistent with his acceptance of responsibility;

                                                 6



        Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 6 of 14
             e.      The parties agree that the Court will determine his applicable
      criminal history category after receipt of the presentence investigation report
      prepared by the United States Probation Office;

              f.      The defendant understands that the estimate of the parties with
      respect to the Guidelines computation set forth in the subsections of this paragraph
      does not bind the Court or the United States Probation Office with respect to the
      appropriate Guidelines levels. Additionally, the failure of the Court to accept these
      stipulations will not, as outlined in paragraph 9 of this plea agreement, provide the
      defendant with a basis to withdraw his plea of guilty;

               g.     The defendant understands that the Court may impose any sentence
      authorized by law, including any sentence outside the applicable Guidelines range
      that is not “unreasonable.” However, while the United States does not agree that a
      sentence outside the Guidelines range is appropriate, the defendant may argue for
      a sentence outside the Guidelines range. The agreement by the Government not to
      seek a departure from the Guidelines is not binding upon the Court or the United
      States Probation Office, and the Court may impose any sentence authorized by law,
      including any sentence outside the applicable Guidelines range that is not
      “unreasonable”;

              h.      The defendant consents to judicial fact-finding by a preponderance
      of the evidence for all issues pertaining to the determination of the defendant’s
      sentence, including the determination of any mandatory minimum sentence
      (including the facts that support any specific offense characteristic or other
      enhancement or adjustment), and any legally authorized increase above the normal
      statutory maximum. The defendant waives any right to a jury determination beyond
      a reasonable doubt of all facts used to determine and enhance the sentence imposed,
      and waives any right to have those facts alleged in the indictment. The defendant
      also agrees that the Court, in finding the facts relevant to the imposition of sentence,
      may consider any reliable information, including hearsay; and

             i.      The defendant understands and agrees that the factual admissions
      contained in paragraph 3 of this plea agreement, and any admissions that he will
      make during his plea colloquy, support the imposition of the agreed upon
      Guidelines calculations contained in this agreement.

      11.    Effect of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any

Sentencing Guidelines issues other than those specifically listed in paragraph 10 and its



                                                7



       Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 7 of 14
subsections. As to any other Guidelines issues, the parties are free to advocate their respective

positions at the sentencing hearing.

       12.     Change in Guidelines Prior to Sentencing. The defendant agrees that, if any

applicable provision of the Guidelines changes after the execution of this plea agreement, then any

request by the defendant to be sentenced pursuant to the new Guidelines will make this plea

agreement voidable by the United States at its option. If the Government exercises its option to

void the plea agreement, the United States may charge, reinstate, or otherwise pursue any and all

criminal charges that could have been brought but for this plea agreement.

       13.     Government’s Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

               a.     oppose or take issue with any position advanced by the defendant at
       the sentencing hearing which might be inconsistent with the provisions of this plea
       agreement;

               b.      comment on the evidence supporting the charge in the indictment;

               c.     oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentence imposed, and that the United States remains
       free on appeal or collateral proceedings to defend the legality and propriety of the
       sentence actually imposed, even if the Court chooses not to follow any
       recommendation made by the United States; and

               d.      oppose any post-conviction motions for reduction of sentence, or
       other relief.

       14.     Waiver of Constitutional Rights.             The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily waives the

following rights:

               a.      the right to plead not guilty and to persist in a plea of not guilty;

             b.      the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

                                                  8



        Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 8 of 14
               c.     the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d.      the right to confront and cross-examine the witnesses who testify
       against him;

               e.      the right to compel or subpoena witnesses to appear on his behalf;
       and

              f.      the right to remain silent at trial, in which case his silence may not
       be used against him.

       The defendant understands that, by pleading guilty, he waives or gives up those rights and

that there will be no trial. The defendant further understands that, if he pleads guilty, the Court

may ask him questions about the offense to which he pleaded guilty, and if the defendant answers

those questions under oath and in the presence of counsel, his answers may later be used against

him in a prosecution for perjury or making a false statement. The defendant also understands that

he has pleaded guilty to a felony offense and, as a result, will lose his right to possess a firearm or

ammunition and might be deprived of other rights, such as the right to vote or register to vote, hold

public office, or serve on a jury.

      15.      Waiver of Appellate and Post-Conviction Rights.

               a.       The defendant acknowledges, understands and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal or
       collaterally attack a finding of guilt following the acceptance of this plea agreement,
       except on grounds of (1) ineffective assistance of counsel; or (2) prosecutorial
       misconduct; and

               b.      The defendant expressly waives his right to appeal his sentence,
       directly or collaterally, on any ground except claims of: (1) ineffective assistance
       of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence. An “illegal
       sentence” includes a sentence imposed in excess of the statutory maximum, but
       does not include less serious sentencing errors, such as a misapplication of the
       Sentencing Guidelines, an abuse of discretion, or the imposition of an unreasonable
       sentence. However, if the United States exercises its right to appeal the sentence
       imposed as authorized by 18 U.S.C. § 3742(b), the defendant is released from this

                                                  9



        Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 9 of 14
       waiver and may, as part of the Government’s appeal, cross-appeal his sentence as
       authorized by 18 U.S.C. § 3742(a) with respect to any issues that have not been
       stipulated to or agreed upon in this agreement.

       16.     Financial Obligations.     By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations:

               a.      The Court may order restitution to the victims of the offense to
       which the defendant is pleading guilty. The defendant agrees that the Court may
       order restitution in connection with the conduct charged in any counts of the
       indictment which are to be dismissed and all other uncharged, related criminal
       activity;

              b.     The United States may use the Federal Debt Collection Procedures
       Act and any other remedies provided by law to enforce any restitution order that
       may be entered as part of the sentence in this case and to collect any fine;

                c.     The defendant will fully and truthfully disclose all assets and
       property in which he has any interest, or over which the defendant exercises control,
       directly or indirectly, including assets and property held by a spouse, nominee or
       other third party. The defendant’s disclosure obligations are ongoing, and are in
       force from the execution of this agreement until the defendant has satisfied the
       restitution order in full;

               d.      Within ten (10) days of the execution of this plea agreement, at the
       request of the USAO, the defendant agrees to execute and submit: (1) a Tax
       Information Authorization form; (2) an Authorization to Release Information; (3)
       a completed financial disclosure statement; and (4) copies of financial information
       that the defendant submits to the U.S. Probation Office. The defendant understands
       that compliance with these requests will be taken into account when the United
       States makes a recommendation to the Court regarding the defendant's acceptance
       of responsibility;

               e.      At the request of the USAO, the defendant agrees to undergo any
       polygraph examination the United States might choose to administer concerning
       the identification and recovery of substitute assets and restitution;

               f.      The defendant hereby authorizes the USAO to obtain a credit report
       pertaining to him to assist the USAO in evaluating the defendant’s ability to satisfy
       any financial obligations imposed as part of the sentence;

              g.     The defendant understands that a Special Assessment will be
       imposed as part of the sentence in this case. The defendant promises to pay the
       Special Assessment of $100.00 by submitting a satisfactory form of payment to the

                                               10



       Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 10 of 14
       Clerk of the Court prior to appearing for the sentencing proceeding in this case.
       The defendant agrees to provide the Clerk’s receipt as evidence of his fulfillment
       of this obligation at the time of sentencing;

              h.      The defendant understands that in addition to the assessment
       imposed under section g, pursuant to18 U.S.C. § 3014, because the defendant has
       pled guilty to an offense under 18 U.S.C. Chapter 110, the court shall assess an
       amount of $5,000 on the defendant, unless the court finds the defendant to be
       indigent;

              i.      The defendant certifies that he has made no transfer of assets or
       property for the purpose of: (1) evading financial obligations created by this
       Agreement; (2) evading obligations that may be imposed by the Court; or (3)
       hindering efforts of the USAO to enforce such financial obligations. Moreover, the
       defendant promises that he will make no such transfers in the future; and

                j.     In the event the United States learns of any misrepresentation in the
       financial disclosure statement, or of any asset in which the defendant had an interest
       at the time of this plea agreement that is not disclosed in the financial disclosure
       statement, and in the event such misrepresentation or nondisclosure changes the
       estimated net worth of the defendant by ten thousand dollars ($10,000.00) or more,
       the United States may at its option: (1) choose to be relieved of its obligations under
       this plea agreement; or (2) let the plea agreement stand, collect the full forfeiture,
       restitution and fines imposed by any criminal or civil judgment, and also collect
       100% (one hundred percent) of the value of any previously undisclosed assets. The
       defendant agrees not to contest any collection of such assets. In the event the United
       States opts to be relieved of its obligations under this plea agreement, the
       defendant’s previously entered plea of guilty shall remain in effect and cannot be
       withdrawn.

       17.     Waiver of FOIA Request. The defendant waives all of his rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552,

or the Privacy Act of 1974, 5 U.S.C. § 552a.

       18.     Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims

under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation expenses

arising out of the investigation or prosecution of this matter.

                                                 11



       Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 11 of 14
       19.     Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the signing

of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally

misleading, incomplete or untruthful, or otherwise breaches this plea agreement, the United States

will be released from its obligations under this agreement. The defendant, however, will remain

bound by the terms of the agreement, and will not be allowed to withdraw his plea of guilty.

       The defendant also understands and agrees that, in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the execution of

this plea agreement, any testimony given by him before a grand jury or any tribunal, or any leads

from such statements or testimony, shall be admissible against him in any and all criminal

proceedings. The defendant waives any rights that he might assert under the United States

Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the

Federal Rules of Evidence, or any other federal rule that pertains to the admissibility of any

statements made by him subsequent to this plea agreement.

       20.     Defendant’s Representations. The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance, advice and

approval of counsel. The defendant acknowledges that he is satisfied with the assistance of

counsel, and that counsel has fully advised him of his rights and obligations in connection with

this plea agreement. The defendant further acknowledges that no threats or promises, other than

the promises contained in this plea agreement, have been made by the United States, the Court, his

attorneys, or any other party to induce him to enter his plea of guilty.



                                                 12



       Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 12 of 14
        21.    Sex Offender Registration. The defendant acknowledges that he has been

advised, and understands that, by pleading guilty to the instant offense, he will be required under

the Sex Offender Registration and Notification Act (SORNA), a federal law, to register as a sex

offender and keep the registration current in each of the following jurisdictions: where he resides;

where he is employed; and where he is a student. The defendant also acknowledges that he

understands that the requirements for registration include providing his name, his residential

address, the names and addresses of any places where he is, or will be, an employee or student,

or any other relevant information. The defendant further acknowledges that he understands that

the requirement to keep the registration current includes registering in the jurisdiction in which

he resides, is an employee, or is a student, and must be done within 72 hours of any such change

in status. The defendant also agrees that he will provide his Probation Officer proof of registration

within 72 hours of release from imprisonment, and abide by all state and federal sex offender

registration laws, as well as abiding by all of his Probation Officer’s directives.

        The defendant acknowledges that he has been advised, and understands, that failure to

comply with these obligations could subject him to either state or federal prosecution for failure

to register, pursuant to Title 18 U.S.C. § 2250, which is punishable by a fine or imprisonment, or

both.

        22.    No Undisclosed Terms. The United States and the defendant acknowledge and

agree that the above stated terms and conditions, together with any written supplemental agreement

that might be presented to the Court in camera, constitute the entire plea agreement between the

parties, and that any other terms and conditions not expressly set forth in this agreement or any

written supplemental agreement do not constitute any part of the parties’ agreement and will not

be enforceable against either party.

                                                 13



        Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 13 of 14
       23.     Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given their

normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any

drafting errors or ambiguities are not to be automatically construed against either party, whether

or not that party was involved in drafting or modifying this agreement.

                                             Timothy A. Garrison
                                             United States Attorney

Dated: 03/07/2019                     By     /s/ Ami Harshad Miller
                                             Ami Harshad Miller
                                             Assistant United States Attorney
                                             Missouri Bar No. 57711

I have consulted with my attorney and fully understand all of my rights with respect to the offense
charged in the indictment. Further, I have consulted with my attorney and fully understand my
rights with respect to the provisions of the Sentencing Guidelines. I have read this plea agreement
and carefully reviewed every part of it with my attorney. I understand this plea agreement and I
voluntarily agree to it.

Dated: 03/07/2019                            /s/ Kevin Michael Nosser
                                             Kevin Michael Nosser
                                             Defendant

        I am defendant Kevin Michael Nosser’s attorney. I have fully explained to him his rights
with respect to the offense charged in the indictment. Further, I have reviewed with him the
provisions of the Sentencing Guidelines which might apply in this case. I have carefully reviewed
every part of this plea agreement with him. To my knowledge, Kevin Michael Nosser’s decision
to enter into this plea agreement is an informed and voluntary one.


Dated: 03/07/2019                            /s/ Brian Risley
                                             Brian Risley
                                             Attorney for Defendant




                                               14



       Case 3:15-cr-05029-MDH Document 82 Filed 03/08/19 Page 14 of 14
